OPINION AND ORDER
MORROW, Chief Justice
On August 1, 1955 appellant Motu, hereinafter called the plaintiff, filed his petition in District Court No. 2 against appellee Faaletino, hereinafter called the defendant, alleging that the defendant had destroyed with a bushknife 10 cocoa plants, 40 pandanus plants, 14 banana trees, and 5 coconut trees, all the property of the plaintiff. The plaintiff sought judgment for $345.00. At the trial before Associate Judge Letuligasenoa at Fagaitua on Sept. 22, 1955, the District Court rendered a judgment in favor of the plaintiff for $3.00 plus $2.00 costs. The plaintiff appealed claiming that the judgment was inadequate.
The Court heard the case de novo on appeal. We also have the entire record in the District Court before us. The testimony of the defendant before the District Court varies somewhat from his testimony before us in that he admitted before us that in addition to destroying 4 banana trees belonging to the plaintiff he cut down two coconut trees which we find to be on the boundary line between the land on which the plaintiff had his plantations and the land on which the defendant’s family, the Tautolo, had their plantations.
In response to the query “You don’t know whether he (Faaletino) cut down your cocoa plants or not, do you?” Motu on the witness stand answered “No.” Faaletino denied cutting down the cocoa plants. In view of all the evidence we cannot find that Faaletino cut down the cocoa plants.
With reference to the 40 pandanus plants claimed by Motu .to have been destroyed by Faaletino, Motu testified that he (Motu) “asked Faaletino about the pandanus and he (Faaletino) told me that it was he (Faaletino) that destroyed (them) and that’s the same answer he (Faale*501tino) gave in District Court No. 2.” Motu did not see Faaletino cutting the pandanus.
The record of the testimony in the District Court shows that Faaletino was asked by his counsel Gaosa “How many banana trees of Motu did you destroy, Faaletino?” to which he (Faaletino) answered “Only four banana trees of Motu.” Counsel Gaosa then asked Faaletino “How many pandanus plants?” to which he replied “No pandanus plants of himself (meaning Motu’s) only those of Talaimatai.” We think that this answer of Faaletino clearly admits by implication that he cut the pandanus plants, but that he claims they belonged to Talaimatai and not to Motu. We think the evidence as a whole shows that while they were planted 19 years ago by Motu’s now father-in-law, nevertheless the right to the produce from the plants had been given by the father-in-law, a member of the Talaimatai Family, to Motu and that this right was Motu’s property at the time of their destruction. The pandanus plants will come up again, their roots not being destroyed.
Faaletino admitted on the appeal that he cut down two long coconut trees. He claimed that they were on Faumuina land in the care of Tautolo (Tautolo is Faaletino’s matai) but we believe that the weight of the evidence is to the effect that they were on the boundary between such Faumuina land and Talaimatai land. Talaimatai is the matai of Motu’s wife. He is living with his wife in the Talaimatai Family. We believe from the evidence that Motu had the right to the fruits of these two .trees as far as Talaimatai could assign it to him and that he was, therefore, damaged by their destruction. Being on the boundary line the trees would be “the common property of both, whether marked as a boundary or not...” 1 Corpus Juris 1233. We believe from the evidence that these trees were marked with “X” ’s as is the Samoan custom, to indicate that they were boundary-line trees.
*502We find from the weight of the evidence that defendant Faaletino destroyed 4 banana plants belonging to Motu; also 40 pandanus plants from which Motu had the right to the produce, and 2 boundary-line coconut trees from which Motu had the right to take one half the fruits.
It is our conclusion from the evidence that the damage suffered by Motu as a result of the wrongful acts of Faaletino amounted to $18.00.
ORDER
It is ORDERED that the judgment entered in District Court No. 2 be modified so as to provide that Faaletino shall pay to Motu $18.00 plus $2.00 costs, to be paid as follows: $5.00 on Jan. 1, 1956; $5.00 on Feb. 1, 1956; $5.00 on Mar. 1,1956 and $5.00 on Apr. 1,1956.
Costs in the High Court in the sum of $6.00 are hereby assessed aganst Faaletino, the same to be paid within 45 days.